DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al. (WO2014/152757 A2) in view of Kagaya (US. Pub: 2014/0031623 A1). 
Regarding claim 1, Ramesh discloses (in at least figs. 2 and 3) a multi-mode medical light source comprising: (a) a first LED (32) to provide light of a first light wavelength spectrum along a first light path ([0029]); (b) a second LED (34) to provide light of a second light wavelength spectrum along a second light path (34); (c) a dichroic filter (50; [0031]) for passing light emitted from at least one of the first LED and the second LED and reflecting light emitted from at least one of the first LED and the second LED ([0031]-[0032]); (e) a light output ([0032]); (f) a controller (64; [0025]; [0034]) which is capable of switching the light source between a first mode and a second mode, the first mode for providing a first imaging light to the light output and the second mode for providing a second imaging light to the light output.
Ramesh does not expressly disclose (d) an optical filter movable between a first position in which the optical filter receives light from the first light path and a second position of which the optical filter does not receive light from the first light path.
However, Ramesh discloses (in at least [0028]) the endoscope includes a notch filter (31),  which allows at least 80% of infrared light in a wavelength range of 830 nm to 870 nm to pass therethrough and allows at least 80% of visible light in the wavelength range of 400 nm to 700 nm to pass therethrough, but blocks light having a wavelength of 808 nm.
Kagaya discloses (in at least fig. 13) a multi-mode medical light source comprised of, in part, an optical filter (402) movable between a first position in which the optical filter receives light from the first light path and a second position of which the optical filter does not receive light from the first light path ([0179]-[0180]) so that special light corresponding to a plurality of kinds of narrow bands different from one another can be emitted ([0180]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-mode medical light source of Ramesh with the movable optical filter of Kagaya so that special light corresponding to a plurality of kinds of narrow bands different from one another can be emitted ([0180]).
Regarding claim 2, Ramesh discloses (in at least figs. 2 and 3) the light source comprises a third LED to provide light in a third wavelength spectrum ([0029]).
Regarding claim 3, Ramesh discloses (in at least figs. 2 and 3) the light source comprises a fourth LED to provide light in a fourth wavelength spectrum ([0029]).
Regarding claim 4,  the optical filter is a first optical filter and the light source further comprises a second optical filter movable between a third position and a fourth position.
Regarding claim 5, Ramesh discloses (in at least figs. 2 and 3) the controller (64) is capable of switching the light source to a third mode for providing a third imaging light to the light output ([0034]).
Regarding claim 6, Kagaya discloses (in at least fig. 13; [0179]-[0183]) the first optical filter isolates and emits light having a wavelength of approximately 415 nm, and the second optical filter isolates and emits light having a wavelength of approximately 540 nm. The reason for combining is the same as for claim 1.
Regarding claim 7, Kagaya discloses (in at least fig. 13; [0179]-[0183]) when the optical filter is in the first position, the optical filter is at a location of the light path and when the optical filter is in the second position, the first light path is unfiltered at the location. The reason for combining is the same as for claim 1. 
Regarding claim 8, Kagaya discloses (in at least fig. 13; [0179]-[0183]) the optical filter is movable between the first position and the second position via at least one motor. The reason for combining is the same as for claim 1.
Regarding claim 9, Kagaya discloses (in at least fig. 13; [0179]-[0183]) the optical filter isolates and emits light having a wavelength of approximately 415 nm. The reason for combining is the same as for claim 1.
Regarding claim 10, Kagaya discloses (in at least fig. 13; [0179]-[0183]) the optical filter isolates and emits light having a wavelength of approximately 540 nm. The reason for combining is the same as for claim 1.
Regarding claim 11, Ramesh discloses (in at least figs. 2 and 3; title) the light source is configured for providing light to an endoscopic camera.
Regarding claim 12, Ramesh discloses (in at least figs. 1-3) a medical imaging system comprising: an endoscopic imager (see at least figs. 1-3); and a multi-mode medical light source for providing light to the endoscopic imager (see at least figs. 1-3), the light source comprising: (a) a first LED (32) to provide light of a first light wavelength spectrum along a first light path ([0029]); (b) a second LED (34) to provide light of a second light wavelength spectrum along a second light path ([0029]); (c) a dichroic filter (50; [0031]) for passing light emitted from at least one of the first LED and the second LED and reflecting light emitted from at least one of the first LED and the second LED ([0031]-[0032]); (e) a light output (see at least figs. 1-3; [0032]); and (f) a controller(64; [0025]; [0034])  which is capable of switching the light source between a first mode and a second mode, the first mode for providing a first imaging light to the light output and the second mode for providing a second imaging light to the light output.
Ramesh does not expressly disclose (d) an optical filter movable between a first position in which the optical filter receives light from the first light path and a second position of which the optical filter does not receive light from the first light path.
However, Ramesh discloses (in at least [0028]) the endoscope includes a notch filter (31),  which allows at least 80% of infrared light in a wavelength range of 830 nm to 870 nm to pass therethrough and allows at least 80% of visible light in the wavelength range of 400 nm to 700 nm to pass therethrough, but blocks light having a wavelength of 808 nm.
Kagaya discloses (in at least fig. 13) a medical imaging system comprised of, in part, an optical filter (402) movable between a first position in which the optical filter receives light from the first light path and a second position of which the optical filter does not receive light from the first light path ([0179]-[0180]) so that special light corresponding to a plurality of kinds of narrow bands different from one another can be emitted ([0180]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-mode medical light source of Ramesh with the movable optical filter of Kagaya so that special light corresponding to a plurality of kinds of narrow bands different from one another can be emitted ([0180]).
Regarding claim 13, Ramesh discloses (in at least figs. 1-3) a camera control unit ([0024-[0025]) coupled to the endoscopic imager.
Regarding claim 14, Ramesh discloses (in at least figs. 1-3) the camera control unit ([0024]-[0025]) is communicatively connected to the light source.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875